United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-10016
                          Conference Calendar



CALVIN RAY HYDER,

                                      Petitioner-Appellant,

versus

WILLIAM F. SANDERSON, JR.,

                                      Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:02-CV-2145-G
                          --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Calvin Ray Hyder, Texas prisoner #458495, moves for leave to

proceed in forma pauperis (“IFP”) following the district court’s

certification that his appeal from the dismissal as frivolous of

his 28 U.S.C. § 1651 petition for a writ of mandamus is not taken

in good faith, pursuant to 28 U.S.C. § 1915(a)(3) and FED. R. APP.

P. 24(a).    Hyder is correct that 28 U.S.C. § 1915(a) has no

application in mandamus proceedings involving underlying habeas

petitions.     See Santee v. Quinlan, 115 F.3d 355, 357 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10016
                                -2-

1997).   Nevertheless, the district court’s certification was

permissible under FED. R. APP. P. 24(a).

     Hyder has not demonstrated that the district court’s

certification was error.   He contends that the district court

erred in dismissing his mandamus petition and in decertifying his

IFP status because he is clearly entitled to habeas relief,

renewing his claim that the Texas Attorney General was not

authorized to respond to his 1991 habeas petition.    The mandamus

remedy is an extraordinary one, granted only in the clearest and

most compelling cases in which a party seeking mandamus shows

that no other adequate means exist to attain the requested relief

and that the right to the issuance of the writ is “clear and

indisputable.”   In re Willy, 831 F.2d 545, 549 (5th Cir. 1987).

Mandamus is not a substitute for appeal.     Id.

     Hyder has not shown a clear entitlement to habeas relief.

His appropriate remedy was to raise the instant argument on

appeal from the denial of his 1991 habeas petition.    Hyder filed

a motion for a certificate of probable cause in that case, but

his motion was denied by this court.    See Hyder v. Johnson,

No. 92-1908 (5th Cir. Oct. 28, 1992).     Hyder had adequate means

of obtaining review of the district court’s final judgment

dismissing his 1991 habeas petition.    He is not entitled to

mandamus relief simply because he pursued his appropriate remedy

and failed to prevail.
                          No. 03-10016
                               -3-

     Accordingly, IFP is DENIED.     See FED. R. APP. P. 24(a).

The appeal is DISMISSED as frivolous.     See 5TH CIR. R. 42.2;

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     IFP DENIED; APPEAL DISMISSED.